DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention 1, associated with claims 1-11 and 18-20 in the reply filed on 01/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “the encapsulation layer of the first island” lacks antecedent basis. It is unclear and indefinite if “the encapsulation layer of the first island” is that of recited “an encapsulation layer that seals” the first island. As such the claim is unclear and indefinite.

Claim 1 recites “an encapsulation layer that seals the first and second islands, wherein the encapsulation layer includes a first inorganic encapsulation layer and a second inorganic encapsulation layer, wherein the encapsulation layer of the first island includes an organic encapsulation layer, and the encapsulation layer of the second island does not include an organic encapsulation layer” is unclear and indefinite because if the “an encapsulation layer that seals the first and second islands” is single layer that seals both the first island and the second island, or if the “an encapsulation layer that seals the first and second islands” is two encapsulation layer where “an encapsulation layer that seals the first island” and another of “an encapsulation layer that seals the second island” because the applicant recites “the encapsulation layer of the first island” and then the applicant recites “the encapsulation layer of the second island” which implies that there are two encapsulation layers and one of which seals the first island and another of which seals the second island. As such the claim is unclear and indefinite. Examiner will consider “an encapsulation layer that seals the first and second islands” to be as “an encapsulation layer that seals the first island” and “an encapsulation layer that seals the second island” and wherein the encapsulation layer that seal the first island includes an organic encapsulation layer, and the encapsulation layer that seal the second island does not include an organic encapsulation layer.

Claim 18 recites “through parts formed between the plurality of connection parts and that penetrate into the substrate” is unclear and indefinite if the through parts penetrate into the substrate or the plurality of connection parts that penetrate into the substrate.

	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. 20170278920.

    PNG
    media_image1.png
    706
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    642
    656
    media_image2.png
    Greyscale


Regarding claim 1, figs. 1, 3, 9-11 of Park discloses a display device, comprising: 
a first island 101 that includes a first display element 200 disposed on a substrate 100; 
a second island 101 that includes a second display element 200 disposed on the substrate wherein the second island is spaced apart from the first island (see fig. 1 showing A which has four islands); 
a plurality of connection parts 102 that connect the first island to the second island; 

an encapsulation layer (the layer of 310 and the layer of 314/312 at the edge as shown in fig. 11 above) that seals the first and second islands, wherein the encapsulation layer includes a first inorganic encapsulation layer 312 and a second inorganic encapsulation layer 314, 
wherein the encapsulation layer of the first island includes an organic encapsulation layer 316 (note 310 seals first island and as well as the second island), and the encapsulation layer of the second island (314/312 which seals first island as well as the second island at the edge) does not include an organic encapsulation layer (316).

Regarding claim 3, fig. 10 of Park discloses wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer are further disposed on the plurality of connection parts.

Regarding claim 4, fig. 10 of Park discloses wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer cover sides of the through parts.

Regarding claim 6, fig. 11 of Park discloses wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer in the first island are in contact with each other beyond an edge of the organic encapsulation layer.

Regarding claim 7, fig. 11 of Park discloses wherein the organic encapsulation layer is disposed between the first inorganic encapsulation layer and the second inorganic encapsulation layer.



Regarding claim 10, fig. 9 of Park discloses further comprising: a thin-film transistor disposed between the substrate and the planarization layer; a lower planarization layer 206 disposed between the thin-film transistor and the planarization layer; and a connection metal (source and drain electrodes) disposed on the lower planarization layer.

Regarding claim 11, fig. 11 of Park discloses further comprising a dam part D disposed on the first inorganic encapsulation layer of the first island and surrounds the organic encapsulation layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee et al. 20180366529 (Lee).
Regarding claims 2 and 18, Park discloses (see claim 1 rejection) a display device, comprising: 
a plurality of islands 101 spaced apart from each other, where each island includes a display element 200 disposed on a substrate 1000; 
a plurality of connection parts 102 that interconnect the plurality of islands; 
through parts V formed between the plurality of connection parts and that penetrate into the substrate (see fig. 11); and 
an encapsulation layer 310 that covers the plurality of islands, wherein the encapsulation layer includes a first inorganic encapsulation layer and a second inorganic encapsulation layer, 
wherein the encapsulation layer includes an organic encapsulation layer 316.
Park does not disclose that the encapsulation layer includes an organic encapsulation layer on an island that contains dust material.
However, par [0083] of Lee discloses that organic encapsulation layer may be used to protect the display device layer DP-OLED from a contamination material such as dust particles. 
Note that islands of Park would over time have dust particle of top. Therefore forming the encapsulation layer includes an organic encapsulation layer on an island that contains dust material because dust particle in the environment naturally falls down due law of gravity.
Therefore, it would have been obvious to form a device of Park comprising the encapsulation layer includes an organic encapsulation layer on an island that contains dust material in order to protect the display device layer DP-OLED from a contamination material such as dust particles such as taught by Lee.



Regarding claim 20, fig. 11 of Park discloses further comprising a dam part D disposed on the first inorganic encapsulation layer of the island that contains the dust material and that surrounds the organic encapsulation layer.

Regarding claim 9, Park does not disclose that the first inorganic encapsulation layer covers dust material contained on the opposite electrode.  
However, par [0083] of Lee discloses that organic encapsulation layer may be used to protect the display device layer DP-OLED from a contamination material such as dust particles. 
Note that islands of Park would over time have dust particle of top. Therefore forming the encapsulation layer includes an organic encapsulation layer on an island that contains dust material because dust particle in the environment naturally falls down due law of gravity.
Note therefore, dust falling on the device and that the first inorganic encapsulation layer covers the bottom of dust material contained on the opposite electrode because it falls on top.
Therefore, it would have been obvious to form a device of Park comprising the first inorganic encapsulation layer covers dust material contained on the opposite electrode in order to protect the display device layer DP-OLED from a contamination material such as dust particles such as taught by Lee.

Allowable Subject Matter
5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829